Citation Nr: 0845054	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-39 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether an appeal of a June 2004 rating decision as to the 
denial of service connection for the cause of the veteran's 
death was timely filed.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.  He died in February 2004.  The appellant is the 
veteran's surviving spouse.

This case has come before the Board of Veterans' Appeals 
(Board) on appeal from a determination issued in January 2006 
by the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).

Procedural history

In a June 2004 rating decision, service connection was denied 
for the cause of the veteran's death.  The RO sent the 
appellant notice of the rating decision and of her appellate 
rights in a letter dated July 16, 2004.  The appellant filed 
a timely notice of disagreement (NOD).  On August 5, 2005, 
the RO mailed a statement of the case (SOC) to the appellant.  

On November 22, 2005, the RO received a statement of the 
appellant that was submitted by a United States Senator.  In 
January 2006, the RO determined that an appeal had not been 
timely filed.  The appellant filed a timely NOD as to the 
January 2006 determination, and the RO issued a SOC as to the 
issue of the timeliness of the previous appeal in December 
2006.  The appellant perfected her appeal as to the 
timeliness of the previous appeal by way of a substantive 
appeal (VA Form 9) received in December 2006. 


The record shows that appeal as to the timeliness issue was 
fully developed for appellate review.  See 38 C.F.R. § 19.34 
(2008) [the matter of the timeliness of filing of a 
substantive appeal is itself an appealable issue, and if a 
claimant or representative protests an adverse determination 
by the agency of original jurisdiction, the claimant should 
be furnished with a SOC]; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The appellant testified at a hearing held at in San Antonio, 
Texas in August 2008 before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the claims folder.


FINDING OF FACT

The appellant did not submit a substantive appeal of the June 
2004 rating decision as to the denial of service connection 
for the cause of the veteran's death within 
60 days after the issuance of the SOC on August 5, 2005 or 
within a year after notice of the June 2004 rating decision 
was given.


CONCLUSIONS OF LAW

1.  The appellant failed to submit a timely appeal as to the 
issue of service connection for the cause of the veteran's 
death, which was decided in the June 2004 rating decision.  
38 U.S.C.A. §§  5107, 7108 (West 2002); 38 C.F.R. § 20.302 
(2008).

2.  Because the appellant failed to submit a timely 
substantive appeal of the June 2004 rating decision, the 
Board has no jurisdiction over the issue of service 
connection for the cause of the veteran's death and the 
appeal must be dismissed.  38 U.S.C.A. § 7104  (West 2002).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000.  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The facts in this case are not in dispute; no amount of 
additional development would add to the record.  In Manning 
v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (the Court) held that the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the issue here on appeal.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2008).  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
her appeal. 
As was described in the Introduction, the appellant testified 
at a hearing held at the VA office in San Antonio, Texas in 
August 2008.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Requirements for perfecting an appeal

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2008).

After the statement of the case is provided to the claimant, 
a formal appeal must be filed either by the claimant 
personally or his or her authorized representative within 60 
days from the date the statement of the case is mailed, or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. §§ 20.301(a), 20.302(b) (2008); see also Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) [where a claimant did not 
perfect an appeal by timely filing a substantive appeal, the 
RO rating decision became final].  

By regulation, the substantive appeal must consist of either 
"a properly completed VA Form 1-9 . . . or correspondence 
containing the necessary information."  Cuevas v. Principi, 3 
Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 (2008).

Perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal.  See 38 U.S.C.A. § 7105; see also Roy v. Brown, 5 
Vet. App. 554 (1993).  The formal appeal permits the 
appellant to consider the reasons for an adverse RO decision, 
as explained in the statement of the case, and to formulate 
and present specific arguments relating to errors of fact or 
law made by the RO.  38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. 
App. at 555.

Upon request, the time period for filing a substantive appeal 
may be extended for good cause shown.  38 C.F.R. § 3.109(b) 
(2008); but see Corry v. Derwinski, 3 Vet. App. 231 (1992) 
[there is no legal entitlement to an extension of time, 
rather, section 3.109(b) commits the decision to the sole 
discretion of the Secretary].  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2008).

If there is a failure to comply with the above-cited law and 
regulations governing the filing of appeals, it is incumbent 
on the Board to reject the application for review on appeal.  
See 38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002); see also 
Marsh v. West, 11 Vet. App. 468, 470-72 (1998) [Board has the 
jurisdiction - indeed, the obligation - to assess its 
jurisdiction].

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).

Presumption of regularity

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In 
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the 
Court found that the presumption of regularity applied to VA 
mailings of notice.  The Court found that there is a 
presumption of regularity under which it is presumed that 
government officials have properly discharged their official 
duties.  The presumption is not absolute; it may be rebutted 
by the submission of clear evidence to the contrary.  Once 
clear evidence is submitted, VA is no longer entitled to the 
benefit of the presumption and the burden shifts to VA to 
establish that a government official properly discharged his 
or her official duties.

Factual background

As was noted in the Introduction, the veteran died in 
February 2004.  In March 2004, the appellant filed a claim 
for service connection for the cause of the veteran's death.  
In her VA Form 21-534 [application for dependency and 
indemnity compensation], the appellant reported her current 
address as an apartment, which was also the last address of 
record for the veteran.  
See, e.g., a March 12, 2001 letter from the RO to the 
veteran.  

In a June 2004 rating decision, service connection was denied 
for the cause of the veteran's death.  On July 14, 2004, the 
appellant's address was updated to a post office box address.  
The RO sent the appellant notice of the rating decision and 
of her appellate rights in a letter dated July 16, 2004 to 
the appellant's post office box address.  The appellant filed 
a timely notice of disagreement (NOD).  

In February 2005, the RO sent a letter to the appellant at 
her post office box address regarding the option of a 
Decision Review Officer (DRO) review of her claim.  In March 
2005, the appellant's representative responded by choosing 
the DRO review option.  A letter dated August 5, 2005 
reflects that the SOC was mailed to the appellant at her post 
office box address.  

A substantive appeal was not filed within one year after the 
June 2004 RO rating decision, not was a substantive appeal 
filed within 60 days after the August 2005 SOC.

A November 9, 2005 report of contact reflects that the 
appellant asserted that she had not received the SOC and that 
her address was a street address.  As is described in the 
Introduction, the RO determined that a substantive appeal had 
not been filed.  The present appeal followed.

Analysis

The RO found that the appellant did not file a timely appeal 
as to its June 2004 rating decision which denied service 
connection for the cause of the veteran's death.

The appellant and her representative do not contend that a 
substantive appeal was in fact filed.  Rather, they argue 
that because the RO either mailed the SOC to an incorrect 
address or did not mail it at all, the appellant did not have 
to submit a substantive appeal of the June 2004 rating 
decision within 60 days after the issuance of the SOC on 
August 5, 2005.  

The appellant raises several somewhat inconsistent arguments 
regarding the mailing of the SOC.  

First, the appellant contends that a VA employee told her 
that the SOC was mailed to the street address where she and 
the veteran resided in 2000.  See a March 2006 VA Form 21-
4138 (statement in support of claim); see also a September 
2005 letter from the appellant to a United States Senator.  
However, the notice letter in the file clearly reflects that 
the SOC was mailed to the post office box address to which 
previous correspondence has been sent (and evidently had been 
received by the appellant).  The appellant's mere allegation 
of what a VA employee allegedly told her, unsupported by any 
objective evidence, is not clear evidence which service to 
rebut the presumption of administrative regularity.  

Second, the appellant claims that the SOC was "misfiled and 
recently appeared."  See the March 2006 VA Form 21-4138 
[emphasis in the original].  The appellant's mere allegation 
of "misfiling" by VA does not service to rebut the 
presumption of regularity

Finally, the appellant claims that even if the SOC was mailed 
to her old post office box address, she had provided her then 
current street address to her then representative prior to 
the mailing of the SOC, and that she relied on her former 
representative to keep VA apprised of her current mailing 
address.  

The appellant acknowledges that she did not contact VA 
directly to keep her mailing address current.  See the August 
2008 hearing transcript, page 6.  
There is no indication that the appellant's then 
representative contacted VA prior to the mailing of the 
August 2005 SOC and gave VA her current mailing address. 
Under such circumstances, any error on the part of the 
appellant's former representative, as her agent, to file the 
address change must be ascribed to the appellant, not to VA.

In short, the presumption of regularity has not been rebutted 
in this case.  The Board finds that the RO properly executed 
its duties in mailing the SOC in August 2005 to the post 
office box address, which was the appellant's address of 
record at the time.
Since the August 2005 SOC was mailed to the latest address of 
record, the appellant was required to submit a substantive 
appeal within 60 days after the issuance of the SOC on August 
5, 2005 in order to perfect her appeal of that denial.  The 
appellant did not file such a document within that time 
period, and she does not contend that she did so.  

The Board notes that the appellant and her representative are 
not contending that the statement of the appellant that was 
submitted by a United States Senator to the RO on November 
22, 2005 was a substantive appeal as to the denial of her 
claim for VA death benefits.  Even if it could be so 
considered, it was filed after the expiration of the 60 day 
period and cannot be considered to be a timely appeal.

A review of the claims file reflects that the appellant had 
three different street mailing addresses from November 2005 
to May 2006.  However, the post office box address was the 
address of record and was properly used by the RO.  To the 
extent that the appellant may have a changed addresses but 
did not inform VA, it is well-established that it is the 
claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry.  If she does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find [her]."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).   

In short, for reasons and bases discussed above, the Board 
finds that a timely substantive appeal was not received with 
respect to the June 2004 rating decision as to the denial of 
service connection for the cause of the veteran's death.  

If there is a failure to comply with the law or regulations, 
it is incumbent upon the Board to reject the application for 
review on appeal.  See 38 U.S.C.A. §§ 7105, 7108; see also 
Rowell v. Principi, 4 Vet. App. 9 (1993).  Because the 
appellant did not timely file substantive appeal regarding 
the June 2004 rating decision as to the denial of service 
connection for the cause of the veteran's death, the Board 
lacks jurisdiction to adjudicate the issue on the merits.  
Her appeal must be dismissed.  See 38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 19.4, 20.200, 20.201, 20.202, 20.302.   See Roy, 
supra.; see also Fenderson v. West, 12 Vet. App. 119, 128-31 
(1999) [discussing the necessity to filing a substantive 
appeal which comports with governing regulations].


ORDER

The appeal of the June 2004 rating decision as to the denial 
of service connection for the cause of the veteran's death is 
dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


